DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks filed November 16, 2021. Claims 1, 5, 8, and 15 have been amended. Claims 1-20 are presently pending and are presented for examination.

4.	Judicial Exception Claim Rejections - 35 USC § 101. Applicant's arguments/amendments filed November 16, 2021 regarding the previous 35 USC § 101 rejection have been fully considered. Applicant's arguments/amendments are not persuasive. Accordingly, the previous 35 USC § 101 rejection is maintained.
The applicant argues that “The amended claim 1 recites limitations that cannot be interpreted as being able to be performed in the human mind, or with pen and paper. The amended claim 1 recites "a method for planning a travelling path, implemented by circuits for 

In accordance to 2019 Revised Patent Subject Matter Eligibility Guidance. “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v.
Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’)”.

However, the examiner respectfully disagrees. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 8, and 15. When reading the preamble in the context of the entire claim, the recitation “implemented by circuits for implementing control driving functions of a vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. If the body of a claim fully and intrinsically sets forth all of the limitations of the 
In response to applicant's argument that the amended claim 1 therefore recites "significantly more" than an abstract idea, and is integrated into a practical application in controlling the driving functions of a vehicle, in Step 2A—Prong 2:  Practical Application? The answer is no because the claim does not recite any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, none of the new amendments of the claims correct or modify the claims in a way that the interpretation of an abstract idea is not recited and recites additional elements that integrate the exception into a practical application. Accordingly, the previous Judicial Exception Claim Rejections - 35 USC § 101 is maintained because the claims are still directed to an abstract idea.

5.	Claim Rejections - 35 USC § 103. Applicant's arguments/remarks filed November 16, 2021 regarding the previous 35 USC § 103 rejections have been fully considered. Applicant's arguments/remarks are not persuasive. Accordingly, 35 USC § 103 rejection is maintained.
The applicant argues that “Mimura at least fails to disclose and teach the following technical features A and B. A: extracting a curve to be adjusted covering a second length range from the target reference curve covering the first length range, wherein the second length range is smaller than the first length range and the second length range has a same starting point as the 

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. It is expressly or impliedly contained in the prior art all the limitations of the claimed invention. For example, first, Mimura discloses A: extracting a curve to be adjusted covering a second length range from the target reference curve covering the first length range, wherein the second length range is smaller than the first length range and the second length range has a same starting point as the first length range (See at least fig 3, ¶ 59, “the target trajectory is generated as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”), (See at least fig 3, ¶ 61, “The action plan generation unit 123 generates, for example, a plurality of target trajectory candidates and selects an optimum target trajectory suitable for a route to the destination at that time on the basis of a viewpoint for safety and efficiency”). Accordingly, the broadest reasonable interpretation of the limitation in light of the specification covers a trajectory path adjustment of a first length when trying to avoid an obstacle. For example, figure 5 of the application shows a curve alignment adjustment to avoid collision with other vehicle. This same feature is presented in the prior art figure 3, when a vehicle arrives by a predetermine distance of a switching spot 1 and associated dependent claims are maintained.
For example, second, Mimura discloses B: determining a travelling path for the vehicle covering the first length range based on the adjusted curve and the target reference curve”. (See at least fig 3, ¶ 13, “an automated driving control unit (121, 122, 123, 124, and 131) configured to perform automated driving of the vehicle based on a trajectory generated by the trajectory generation unit.”), (See at least fig 3, ¶ 60, “The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”), (The examiner notes that the adjusted curve is impliedly contained in the prior art since the avoidance system must correct any path discrepancies when generating a curve to avoid an obstacle thus any path of a curve must be adjusted to safely perform an object avoidance maneuver). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the 1-20. 

Application Fig 5						Prior Art Fig 3

    PNG
    media_image1.png
    400
    617
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    472
    547
    media_image2.png
    Greyscale


Judicial Exception Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining at least one reference curve covering a first length range, and selecting a target reference curve covering the first length range from the at least one reference curve covering the first length range, wherein the target reference curve is a curve which is used for avoiding any obstacle within the first 
The limitations of claim 1 of determining at least one reference curve covering a first length range, and selecting a target reference curve covering the first length range from the at least one reference curve covering the first length range, wherein the target reference curve is a curve which is used for avoiding any obstacle within the first length range; extracting a curve to be adjusted covering a second length range from the target reference curve covering the first length range, wherein the second length range is smaller than the first length range and the second length range has a same starting point as the first length range; processing the curve to be adjusted based on a safety parameter within the second length range, to obtain an adjusted curve; and determining a travelling path covering the first length range based on the adjusted curve and the target reference curve, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing the curve” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “determining at least one reference curve” in the context of this claim encompasses the user manually or mentally determining at least one reference curve. Similarly, selecting a target reference curve can be performed in a human mind. The mere recitation of processing the curve to be adjusted based on a safety parameter within the second length range does not take the claim 
The determining a travelling path covering the first length range based on the adjusted curve and the target reference curve is recited at a high level of generality (i.e. as a general means of gathering vehicle data for storage), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  This judicial exception is not integrated into a practical application. The “method for planning a travelling path” simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
 In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere acquiring and transferring of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the recited steps are well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible.
Claims 2-7 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 8 and 15 contain similar limitations as claim 1 so they are rejected for similar reasons.
Claims 9-14 and 16-20 depend from claims 8 and 15 respectively, and therefore include the same limitations as claims 8 and 15, so they are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Mimura et al, US 2019/0271985, in view of Di Cairano et al. US 2016/0375901, hereinafter referred to as Mimura and Di Cairano, respectively.

Regarding claim 1, Mimura discloses a method for planning a travelling path, implemented by circuits for implementing control driving functions of a vehicle, comprising: 
determining at least one reference curve covering a first length range, and selecting a target reference curve covering the first length range from the at least one reference curve covering the first length range, wherein the target reference curve is a curve which is used for avoiding any obstacle within the first length range (See at least fig 3, ¶ 60, “a target trajectory is generated based on a recommended lane…The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”), (The examiner notes that the limitation is equivalent to performing an obstacle avoidance which is a conventional and well known feature in vehicle assistance and autonomous vehicles); 
(See at least fig 3, ¶ 59, “the target trajectory is generated as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”), (See at least fig 3, ¶ 61, “The action plan generation unit 123 generates, for example, a plurality of target trajectory candidates and selects an optimum target trajectory suitable for a route to the destination at that time on the basis of a viewpoint for safety and efficiency”), (The examiner notes that the limitation is equivalent to performing an obstacle avoidance which is a conventional and well known feature in vehicle assistance and autonomous vehicles); 
determining a travelling path for the vehicle covering the first length range based on the adjusted curve and the target reference curve (See at least fig 3, ¶ 13, “an automated driving control unit (121, 122, 123, 124, and 131) configured to perform automated driving of the vehicle based on a trajectory generated by the trajectory generation unit.”), (See at least fig 3, ¶ 60, “The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”), (The examiner notes that the adjusted curve is impliedly contained in the prior art since the avoidance system must correct any path discrepancies when generating a curve to avoid an obstacle thus any path of a curve must be adjusted to safely perform an object avoidance maneuver).

However, Di Cairano teaches processing the curve to be adjusted based on a safety parameter within the second length range, to obtain an adjusted curve (See at least fig 2, ¶ 6, “one embodiment determines the modified path by optimizing a cost function of a deviation of the modified path from the current path. Another embodiment, determines the modified path by optimizing a cost function balancing a combination of the deviation from the current path and the difference in curvature of the modified path that avoids the obstacles with respect to the current path”), (See at least fig 2, ¶ 33, “the modified path 257 minimizes the total position difference from the current path, but generates large curvature difference around the obstruction 252. Conversely, the modified path 256 has larger total position difference from the current path, but has less difference in curvature from the current path 252”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for planning a travelling path of Mimura and include processing the curve to be adjusted based on a safety parameter within the second length range, to obtain an adjusted curve as taught by Di Cairano because it would allow the method optimizing a cost function balancing a combination of a deviation of the modified path from the current path and a curvature difference of the modified path to avoid the obstacle and the current path (Di Cairano ¶ 35).

Regarding claim 2, Mimura discloses the method according to claim 1, wherein the determining at least one reference curve covering a first length range comprises: selecting, based on a current position, a travelling reference line segment covering the first length range from the current (See at least fig 3, ¶ 59, “the target trajectory is generated as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”); and generating the at least one reference curve covering the first length range based on the determined at least one sampling point (See at least fig 3, ¶ 57, “a separation OS from a travel lane center CL of a reference point (for example, a center) of the own vehicle M and an angle 8 formed with respect to a line drawn with the travel lane center CL in the movement direction of the own vehicle M as the relative position and the attitude of the own vehicle M with respect to the travel lane L1”).

Regarding claim 3, Mimura discloses the method according to claim 1, wherein the selecting a target reference curve covering the first length range from the at least one reference curve covering the first length range comprises: acquiring position information of at least one obstacle within the first length range (See at least fig 3, ¶ 15, “recognizing a position of a peripheral vehicle of a vehicle by an in-vehicle computer; generating a plurality of trajectory candidates based on the recognized position of the peripheral vehicle by the in-vehicle computer”); and selecting a reference curve from the at least one reference curve covering the first length range as the target reference curve, based on the position information of the at least one obstacle within the first length range (See at least fig 3, ¶ 16, “generate a plurality of trajectory candidates based on the recognized position of the peripheral vehicle; and cause a display unit to display an image indicating a trajectory along which the vehicle is able to travel”).

However, Di Cairano teaches wherein the target reference curve is a reference curve with a minimum path cost, which is used for avoiding the at least one obstacle (See at least fig 3, item 305,  ¶ 27, “In some implementations using the cost function to determine the modified path, the cost function is optimized subject to constraints on the movement of the vehicle including a constraint enforcing the modified path to start at the current position of the vehicle and to end at the target position of the vehicle”), (See at least fig 3, item 305, ¶ 12, “in response to detecting an obstacle on the current path of the vehicle, to produce a modified path avoiding the obstacle, wherein the modifying includes optimizing a cost function of a deviation of the modified path from the current path, wherein the cost function is optimized subject to constraints on the movement of the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for planning a travelling path of Mimura and include wherein the target reference curve is a reference curve with a minimum path cost, which is used for avoiding the at least one obstacle as taught by Di Cairano because it would allow the method optimizing a cost function balancing a combination of a deviation of the modified path from the current path and a curvature difference of the modified path to avoid the obstacle and the current path (Di Cairano ¶ 35).

Regarding claim 4, Mimura discloses the method according to claim 1, wherein the processing the curve to be adjusted based on a safety parameter within the second length range, to obtain an adjusted curve comprises: determining the safety parameter within the second length range based (See at least fig 3, ¶ 60, “a target trajectory is generated based on a recommended lane…The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”).
Mimura fails to explicitly disclose processing the curve to be adjusted to obtain the adjusted curve, based on the safety parameter within the second length range.
However, Di Cairano teaches processing the curve to be adjusted to obtain the adjusted curve, based on the safety parameter within the second length range (See at least fig 2, ¶ 6, “one embodiment determines the modified path by optimizing a cost function of a deviation of the modified path from the current path. Another embodiment, determines the modified path by optimizing a cost function balancing a combination of the deviation from the current path and the difference in curvature of the modified path that avoids the obstacles with respect to the current path”), (See at least fig 2, ¶ 33, “the modified path 257 minimizes the total position difference from the current path, but generates large curvature difference around the obstruction 252. Conversely, the modified path 256 has larger total position difference from the current path, but has less difference in curvature from the current path 252”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for planning a travelling path of Mimura and include processing the curve to be adjusted to obtain the adjusted curve, based on the safety parameter within the second length range as taught by Di Cairano because it would 

Regarding claim 5, Mimura discloses the method according to claim 1, wherein the determining a travelling path for the vehicle covering the first length range based on the adjusted curve and the target reference curve comprises: splicing the adjusted curve with a part of the target reference curve outside the second length range, to obtain the travelling path covering the first length range (See at least fig 3, ¶ 45, “The first map information 54 is, for example, information in which a road form is expressed by links indicating roads and nodes connected by the links. The first map information 54 may include curvatures of roads and point of interest (POI) information.”), (See at least fig 3, ¶ 60, “a target trajectory is generated based on a recommended lane…The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”).

Regarding claim 6, Mimura discloses the method according to claim 1, further comprising: determining the target reference curve as the travelling path covering the first length range, when the processing of the curve to be adjusted based on the safety parameter within the second length range is failed (See at least fig 3, ¶ 59, “The action plan generation unit 123 generates a target trajectory along which the own vehicle M travels in future…the target trajectory is generated
as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”).

Regarding claim 7, Mimura discloses the method according to claim 2, further comprising: determining the target reference curve as the travelling path covering the first length range, when the processing of the curve to be adjusted based on the safety parameter within the second length range is failed (See at least fig 3, ¶ 59, “The action plan generation unit 123 generates a target trajectory along which the own vehicle M travels in future…the target trajectory is generated
as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”).

Regarding claim 8, Mimura discloses an apparatus for planning a travelling path for a vehicle, implemented by circuits for implementing control driving functions of the vehicle, comprising: 
one or more processors (See at least fig 1, ¶ 51, “Each of the first control unit 120 and the second control unit 130 is realized, for example, by causing a processor such as a central processing unit (CPU) to execute a program”); and 
a storage device configured to store one or more programs (See at least fig 1, ¶ 45, “The navigation device 50 includes, for example, a global navigation satellite system (GNSS) receiver 51, a navigation HMI 52, and a route decision unit 53 and retains first map information 54 in a storage device such as a hard disk drive (HDD) or a flash memory”), wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to: 
(See at least fig 3, ¶ 60, “a target trajectory is generated based on a recommended lane…The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”), (The examiner notes that the limitation is equivalent to performing an obstacle avoidance which is a conventional and well known feature in vehicle assistance and autonomous vehicles); 
extract a curve to be adjusted covering a second length range from the target reference curve covering the first length range, wherein the second length range is smaller than the first length range and the second length range has a same starting point as the first length range (See at least fig 3, ¶ 59, “the target trajectory is generated as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”), (See at least fig 3, ¶ 61, “The action plan generation unit 123 generates, for example, a plurality of target trajectory candidates and selects an optimum target trajectory suitable for a route to the destination at that time on the basis of a viewpoint for safety and efficiency”), (The examiner notes that the limitation is equivalent to performing an obstacle avoidance which is a conventional and well known feature in vehicle assistance and autonomous vehicles); 
(See at least fig 3, ¶ 13, “an automated driving control unit (121, 122, 123, 124, and 131) configured to perform automated driving of the vehicle based on a trajectory generated by the trajectory generation unit.”), (See at least fig 3, ¶ 60, “The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”), (The examiner notes that the adjusted curve is impliedly contained in the prior art since the avoidance system must correct any path discrepancies when generating a curve to avoid an obstacle thus any path of a curve must be adjusted to safely perform an object avoidance maneuver).
Mimura fails to explicitly disclose process the curve to be adjusted based on a safety parameter within the second length range, to obtain an adjusted curve.
However, Di Cairano teaches process the curve to be adjusted based on a safety parameter within the second length range, to obtain an adjusted curve (See at least fig 2, ¶ 6, “one embodiment determines the modified path by optimizing a cost function of a deviation of the modified path from the current path. Another embodiment, determines the modified path by optimizing a cost function balancing a combination of the deviation from the current path and the difference in curvature of the modified path that avoids the obstacles with respect to the current path”), (See at least fig 2, ¶ 33, “the modified path 257 minimizes the total position difference from the current path, but generates large curvature difference around the obstruction 252. Conversely, the modified path 256 has larger total position difference from the current path, but has less difference in curvature from the current path 252”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for planning a travelling path of Mimura and include process the curve to be adjusted based on a safety parameter within the second length range, to obtain an adjusted curve as taught by Di Cairano because it would allow the apparatus optimizing a cost function balancing a combination of a deviation of the modified path from the current path and a curvature difference of the modified path to avoid the obstacle and the current path (Di Cairano ¶ 35).

Regarding claim 9, Mimura discloses the apparatus according to claim 8, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to select, based on a current position, a travelling reference line segment covering the first length range from the current position, on an initial travelling reference line; determine at least one sampling point based on the travelling reference line segment (See at least fig 3, ¶ 59, “the target trajectory is generated as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”); and generate the at least one reference curve covering the first length range based on the determined at least one sampling point (See at least fig 3, ¶ 57, “a separation OS from a travel lane center CL of a reference point (for example, a center) of the own vehicle M and an angle 8 formed with respect to a line drawn with the travel lane center CL in the movement direction of the own vehicle M as the relative position and the attitude of the own vehicle M with respect to the travel lane L1”).

Regarding claim 10, Mimura discloses the apparatus according to claim 8, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to acquire position information of at least one obstacle within the first length range (See at least fig 3, ¶ 15, “recognizing a position of a peripheral vehicle of a vehicle by an in-vehicle computer; generating a plurality of trajectory candidates based on the recognized position of the peripheral vehicle by the in-vehicle computer”); and select a reference curve from the at least one reference curve covering the first length range as the target reference curve, based on the position information of the at least one obstacle within the first length range (See at least fig 3, ¶ 16, “generate a plurality of trajectory candidates based on the recognized position of the peripheral vehicle; and cause a display unit to display an image indicating a trajectory along which the vehicle is able to travel”).
Mimura fails to explicitly disclose wherein the target reference curve is a reference curve with a minimum path cost, which is used for avoiding the at least one obstacle.
However, Di Cairano teaches wherein the target reference curve is a reference curve with a minimum path cost, which is used for avoiding the at least one obstacle (See at least fig 3, item 305,  ¶ 27, “In some implementations using the cost function to determine the modified path, the cost function is optimized subject to constraints on the movement of the vehicle including a constraint enforcing the modified path to start at the current position of the vehicle and to end at the target position of the vehicle”), (See at least fig 3, item 305, ¶ 12, “in response to detecting an obstacle on the current path of the vehicle, to produce a modified path avoiding the obstacle, wherein the modifying includes optimizing a cost function of a deviation of the modified path from the current path, wherein the cost function is optimized subject to constraints on the movement of the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for planning a travelling path of Mimura and include wherein the target reference curve is a reference curve with a minimum path cost, which is used for avoiding the at least one obstacle as taught by Di Cairano because it would allow the apparatus optimizing a cost function balancing a combination of a deviation of the modified path from the current path and a curvature difference of the modified path to avoid the obstacle and the current path (Di Cairano ¶ 35).

Regarding claim 11, Mimura discloses the apparatus according to claim 8, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to determine the safety parameter within the second length range based on a vehicle parameter and an environmental parameter within the second length range (See at least fig 3, ¶ 60, “a target trajectory is generated based on a recommended lane…The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”).
Mimura fails to explicitly disclose process the curve to be adjusted to obtain the adjusted curve, based on the safety parameter within the second length range.
(See at least fig 2, ¶ 6, “one embodiment determines the modified path by optimizing a cost function of a deviation of the modified path from the current path. Another embodiment, determines the modified path by optimizing a cost function balancing a combination of the deviation from the current path and the difference in curvature of the modified path that avoids the obstacles with respect to the current path”), (See at least fig 2, ¶ 33, “the modified path 257 minimizes the total position difference from the current path, but generates large curvature difference around the obstruction 252. Conversely, the modified path 256 has larger total position difference from the current path, but has less difference in curvature from the current path 252”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for planning a travelling path of Mimura and include process the curve to be adjusted to obtain the adjusted curve, based on the safety parameter within the second length range as taught by Di Cairano because it would allow the apparatus optimizing a cost function balancing a combination of a deviation of the modified path from the current path and a curvature difference of the modified path to avoid the obstacle and the current path (Di Cairano ¶ 35).

Regarding claim 12, Mimura discloses the apparatus according to claim 8, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to splice the adjusted curve with a part of the target reference curve outside the second length range, to obtain the travelling path covering the first length range (See at least fig 3, ¶ 45, “The first map information 54 is, for example, information in which a road form is expressed by links indicating roads and nodes connected by the links. The first map information 54 may include curvatures of roads and point of interest (POI) information.”), (See at least fig 3, ¶ 60, “a target trajectory is generated based on a recommended lane…The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”).

Regarding claim 13, Mimura discloses the apparatus according to claim 8, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to determine the target reference curve as the travelling path covering the first length range, when the processing of the curve to be adjusted based on the safety parameter within the second length range is failed (See at least fig 3, ¶ 59, “The action plan generation unit 123 generates a target trajectory along which the own vehicle M travels in future…the target trajectory is generated as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”).

Regarding claim 14, Mimura discloses the apparatus according to claim 8, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to determine the target reference curve as the travelling path covering the first length range, when the processing of the curve to be adjusted based on the safety parameter within the second length range is failed (See at least fig 3, ¶ 59, “The action plan generation unit 123 generates a target trajectory along which the own vehicle M travels in future…the target trajectory is generated as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”).

Regarding claim 15, Mimura discloses a non-transitory computer-readable storage medium, implemented by circuits for implementing control driving functions of a vehicle, comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor (See at least fig 1, ¶ 51, “Each of the first control unit 120 and the second control unit 130 is realized, for example, by causing a processor such as a central processing unit (CPU) to execute a program”), cause the processor to: 
determine at least one reference curve covering a first length range, and select a target reference curve covering the first length range from the at least one reference curve covering the first length range, wherein the target reference curve is a curve which is used for avoiding any obstacle within the first length range (See at least fig 3, ¶ 60, “a target trajectory is generated based on a recommended lane…The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”), (The examiner notes that the limitation is equivalent to performing an obstacle avoidance which is a conventional and well known feature in vehicle assistance and autonomous vehicles); 
(See at least fig 3, ¶ 59, “the target trajectory is generated as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”), (See at least fig 3, ¶ 61, “The action plan generation unit 123 generates, for example, a plurality of target trajectory candidates and selects an optimum target trajectory suitable for a route to the destination at that time on the basis of a viewpoint for safety and efficiency”), (The examiner notes that the limitation is equivalent to performing an obstacle avoidance which is a conventional and well known feature in vehicle assistance and autonomous vehicles); 
determine a travelling path for the vehicle covering the first length range based on the adjusted curve and the target reference curve (See at least fig 3, ¶ 13, “an automated driving control unit (121, 122, 123, 124, and 131) configured to perform automated driving of the vehicle based on a trajectory generated by the trajectory generation unit.”), (See at least fig 3, ¶ 60, “The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”), (The examiner notes that the adjusted curve is impliedly contained in the prior art since the avoidance system must correct any path discrepancies when generating a curve to avoid an obstacle thus any path of a curve must be adjusted to safely perform an object avoidance maneuver).

However, Di Cairano teaches process the curve to be adjusted based on a safety parameter within the second length range, to obtain an adjusted curve (See at least fig 2, ¶ 6, “one embodiment determines the modified path by optimizing a cost function of a deviation of the modified path from the current path. Another embodiment, determines the modified path by optimizing a cost function balancing a combination of the deviation from the current path and the difference in curvature of the modified path that avoids the obstacles with respect to the current path”), (See at least fig 2, ¶ 33, “the modified path 257 minimizes the total position difference from the current path, but generates large curvature difference around the obstruction 252. Conversely, the modified path 256 has larger total position difference from the current path, but has less difference in curvature from the current path 252”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Mimura and include process the curve to be adjusted based on a safety parameter within the second length range, to obtain an adjusted curve as taught by Di Cairano because it would allow the medium optimizing a cost function balancing a combination of a deviation of the modified path from the current path and a curvature difference of the modified path to avoid the obstacle and the current path (Di Cairano ¶ 35).

Regarding claim 16, Mimura discloses the non-transitory computer-readable storage medium according to claim 15, wherein the executable instructions, when executed by a processor, cause the processor further to: select, based on a current position, a travelling reference line segment (See at least fig 3, ¶ 59, “the target trajectory is generated as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”); and generate the at least one reference curve covering the first length range based on the determined at least one sampling point (See at least fig 3, ¶ 57, “a separation OS from a travel lane center CL of a reference point (for example, a center) of the own vehicle M and an angle 8 formed with respect to a line drawn with the travel lane center CL in the movement direction of the own vehicle M as the relative position and the attitude of the own vehicle M with respect to the travel lane L1”).

Regarding claim 17, Mimura discloses the non-transitory computer-readable storage medium according to claim 15, wherein the executable instructions, when executed by a processor, cause the processor further to: acquire position information of at least one obstacle within the first length range (See at least fig 3, ¶ 15, “recognizing a position of a peripheral vehicle of a vehicle by an in-vehicle computer; generating a plurality of trajectory candidates based on the recognized position of the peripheral vehicle by the in-vehicle computer”); and select a reference curve from the at least one reference curve covering the first length range as the target reference curve, based on the position information of the at least one obstacle within the first length range (See at least fig 3, ¶ 16, “generate a plurality of trajectory candidates based on the recognized position of the peripheral vehicle; and cause a display unit to display an image indicating a trajectory along which the vehicle is able to travel”).

However, Di Cairano teaches wherein the target reference curve is a reference curve with a minimum path cost, which is used for avoiding the at least one obstacle (See at least fig 3, item 305,  ¶ 27, “In some implementations using the cost function to determine the modified path, the cost function is optimized subject to constraints on the movement of the vehicle including a constraint enforcing the modified path to start at the current position of the vehicle and to end at the target position of the vehicle”), (See at least fig 3, item 305, ¶ 12, “in response to detecting an obstacle on the current path of the vehicle, to produce a modified path avoiding the obstacle, wherein the modifying includes optimizing a cost function of a deviation of the modified path from the current path, wherein the cost function is optimized subject to constraints on the movement of the vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Mimura and include wherein the target reference curve is a reference curve with a minimum path cost, which is used for avoiding the at least one obstacle as taught by Di Cairano because it would allow the medium optimizing a cost function balancing a combination of a deviation of the modified path from the current path and a curvature difference of the modified path to avoid the obstacle and the current path (Di Cairano ¶ 35).

Regarding claim 18, Mimura discloses the non-transitory computer-readable storage medium according to claim 15, wherein the executable instructions, when executed by a processor, cause the processor further to: determine the safety parameter within the second length range based on (See at least fig 3, ¶ 60, “a target trajectory is generated based on a recommended lane…The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”).
Mimura fails to explicitly disclose process the curve to be adjusted to obtain the adjusted curve, based on the safety parameter within the second length range.
However, Di Cairano teaches process the curve to be adjusted to obtain the adjusted curve, based on the safety parameter within the second length range (See at least fig 2, ¶ 6, “one embodiment determines the modified path by optimizing a cost function of a deviation of the modified path from the current path. Another embodiment, determines the modified path by optimizing a cost function balancing a combination of the deviation from the current path and the difference in curvature of the modified path that avoids the obstacles with respect to the current path”), (See at least fig 2, ¶ 33, “the modified path 257 minimizes the total position difference from the current path, but generates large curvature difference around the obstruction 252. Conversely, the modified path 256 has larger total position difference from the current path, but has less difference in curvature from the current path 252”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Mimura and include process the curve to be adjusted to obtain the adjusted curve, based on the safety parameter within the second length range as taught by Di Cairano because it would allow the medium 

Regarding claim 19, Mimura discloses the non-transitory computer-readable storage medium according to claim 15, wherein the executable instructions, when executed by a processor, cause the processor further to: splice the adjusted curve with a part of the target reference curve outside the second length range, to obtain the travelling path covering the first length range (See at least fig 3, ¶ 45, “The first map information 54 is, for example, information in which a road form is expressed by links indicating roads and nodes connected by the links. The first map information 54 may include curvatures of roads and point of interest (POI) information.”), (See at least fig 3, ¶ 60, “a target trajectory is generated based on a recommended lane…The action plan generation unit 123 actives a lane changing event, a branching event, a joining event, or the like when the own vehicle arrives by a predetermined distance of a switching spot of the recommended lane (which may be decided in accordance with a type of event). When it is necessary to avoid an obstacle while each event is performed, an avoidance trajectory is generated”).

Regarding claim 20, Mimura discloses the non-transitory computer-readable storage medium according to claim 15, wherein the executable instructions, when executed by a processor, cause the processor further to: determine the target reference curve as the travelling path covering the first length range, when the processing of the curve to be adjusted based on the safety parameter within the second length range is failed (See at least fig 3, ¶ 59, “The action plan generation unit 123 generates a target trajectory along which the own vehicle M travels in future…the target trajectory is generated as a set of target spots (trajectory points) at which the own vehicle arrives at reference times when the plurality of future reference times are set for each predetermined sampling time”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665